Appeal from a judgment of the County Court of Sullivan County (La Buda, J.), rendered July 15, 1997, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
*942In satisfaction of a six-count indictment and three other pending charges, defendant pleaded guilty to the crime of criminal possession of a controlled substance in the third degree, following which he was sentenced as a second felony offender to a prison term of 5 to 10 years. Defense counsel now seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Our review of the record, defense counsel’s brief and defendant’s pro se submissions leads us to the same conclusion. The record reveals that defendant entered a knowing, voluntary and intelligent plea of guilty, following which she was sentenced in accordance with the plea agreement. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.